       Case 2:21-cv-00049-NJB-JVM Document 53 Filed 09/22/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


   URSULA NEWELL-DAVIS et al.                                      CIVIL ACTION


   VERSUS                                                          NO. 21-49


   COURTNEY N. PHILLIPS et al.                                     SECTION: “G”


                                           ORDER

       Considering the ongoing impacts of Hurricane Ida on the region and the recent surge in

the Delta variant of COVID-19,

       IT IS HEREBY ORDERED that the status conference scheduled for Tuesday,

September 28, 2021 at 2:00 PM will proceed via videoconference. Counsel will receive a Zoom

link from chambers. Only counsel of record may appear at the pretrial conference.

       IT IS FURTHER ORDERED that each person granted remote access to the status

conference conducted by Zoom must abide by the general prohibition against photographing,

recording, and rebroadcasting of court proceedings.

       NEW ORLEANS, LOUISIANA, this _____
                                    22nd day of September, 2021.



                                                      _________________________________
                                                      NANNETTE JOLIVETTE BROWN
                                                      CHIEF JUDGE
                                                      UNITED STATES DISTRICT COURT




                                               1
